Citation Nr: 0713746	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  96-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to November 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 1997, the veteran was afforded a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  In June 1998, he was afforded a 
hearing before another Veterans Law Judge, but the TDIU claim 
was not addressed at that hearing.

When the case was last before the Board in September 2003, 
the issue currently before the Board was remanded for 
additional development.


REMAND

The veteran is service connected for spondyloarthropathy and 
for chondromalacia and arthritis of the right knee.  The 
combined rating for the two service-connected disabilities is 
60 percent.  Both of the service-connected disabilities 
affect the musculoskeletal system, so they are considered one 
disability for the purposes of the requirement that the 
veteran have a single disability rated as 60 percent 
disabling.  Accordingly, the veteran meets the minimum 
schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2006).

With respect to whether the veteran is unemployable due to 
the service-connected disabilities, the Board notes that the 
September 2003 VA examiner stated that the veteran's service-
connected knee should minimally to moderately affect his 
ability to do jobs requiring physical labor due to knee joint 
pain.  There is no medical opinion, however, regarding the 
impact of the veteran's service-connected spondyloarthropathy 
on his ability to work.  Furthermore, although the veteran 
stated at an August 2005 VA psychiatric appointment that he 
was employed at that time and was gradually getting back to 
being employed on a full-time basis, and at the September 
2005 VA examination the veteran indicated that he was working 
at a desk job, there is no up to date information regarding 
the veteran's employment status.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  The RO or the AMC should issue a 
letter to the appellant and his 
representative providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  In particular, he should be 
requested to provide up-to-date 
information concerning his employment 
history and to submit or identify any 
outstanding medical records pertaining to 
treatment or evaluation of his service-
connected disabilities during the period 
of this claim.  In addition, he should 
submit any other evidence, such as 
employment records or statements from 
employers and physicians, supporting his 
contention that he is unemployable due to 
service-connected disabilities.  

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide a copy of 
evidence.

4.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
manifestations of his service-connected 
back disability and right knee 
disabilities and their impact on his 
ability to work, to include whether they 
render him unemployable.  The claims 
folders must be made available to and 
reviewed by the examiner.  The rationale 
for all opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



